DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on November 9, 2020.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1-13, 15-17, and 21-24 are currently pending.  Claims 1-3 and 12 have been amended.  Claims 21-24 have been newly added.  Claims 14 and 8-20 have been cancelled. Claims 1-13, 15-17, and 21-24 have been examined in this application.  

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous objection to the drawings has been withdrawn in view of Applicant’s drawings, filed November 9, 2020.  
Regarding the rejection of claims 1-13, 15-17, and 21-24 under 35 USC 101, Applicant’s arguments have been fully considered but they are not persuasive for the reasons established, infra.  
Applicant’s remaining arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims, and are thus moot in view of the new grounds of rejection.  




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 15-17, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-11 and 21 are directed to a machine and claims 12, 13, 15-17, and 22-24 are directed to a process.
These claims are directed to an abstract idea.  The recitations directed to the abstract idea are: receiving search parameters; identifying listings in a listing that correspond to the received search parameters by using the received search parameters to search the listings in the listing; generating a map for display, the map including at least one indication of a physical location for obtaining an item corresponding to an identified listing; receiving a travel parameter based on user input, the travel parameter specifying an amount of time a user is willing to travel to obtain the item corresponding to the identified listing; determining an area of the map that corresponds to the amount of time the user is willing to travel based on the travel parameter and travel information obtained from at least one travel; and 
Additionally, these steps relate to mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps via a database, a web server implemented at least partially in hardware, an electronic device, the electronic device associated with a user; a user interface of the electronic device; a listing database; a travel database -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
The claim limitations recited in dependent claims merely narrow the abstract idea. Thus, claims 1-13, 15-17, and 21-24 are directed to an abstract idea. 
As established supra, the Examiner notes that the technical elements of performing the steps via via a database, a web server implemented at least partially in hardware, an electronic device, the electronic device associated with a user; a user interface of the electronic device; a listing database; a travel database -- merely implements the abstract idea on a computer environment. 
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than 
Accordingly, claims 1-13, 15-17, and 21-24 are rejected as ineligible for patenting under 35 USC 101.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, 15-17, and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Zivin (US PGP 2007/0150369) in view of Patro (US PGP 2012/0265561).

As per claim 1, Zivin teaches [a] system comprising: 
a marketplace database including a plurality of marketplace listings, the marketplace listings each listing a product or service available for sale Zivin: Para [0031]-[0032] (Data on vendors is provided by the vendors themselves, third parties or customers. Vendor data might contain data points such as the vendor location (address or GPS coordinates), goods offered, prices, inventory levels, and business hours.); Para [0035]-[0037] (database of goods and returns the relevant matches for products and services. Customers can view the goods and vendors that were identified by the system. Displayed is the price of the goods, with rebates, coupons or other cost savers subtracted from the base price.); Figs. 2-3; Para [0077]-[0078] (FIG. 3 is a screen display used in the system showing a list of vendors who are selling the selected goods in the local area [300]. The vendors carrying the goods are shown in the first column [303]. In one embodiment of the system the current price of the specified goods is displayed [305].)); and 
a web server implemented at least partially in hardware and configured to: 
receive search parameters via a user interface presented by an electronic device; (Zivin: Para [0035]-[0037] (the system is a search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms.); Figs. 2-3; Para [0074] (FIG. 2 is an illustration of a screen display of the system that allows customers to search for particular goods [200]. Customers can enter in a search term and their location [201].))
perform a search on the plurality of marketplace listings using the received search parameters to identify the marketplace listings that correspond to the received search parameters; (Zivin: Para [0035]-[0037] (search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms. Customers can view the goods and vendors that were identified by the system. Displayed is the price of the goods, with rebates, coupons or other cost savers subtracted from the base price.); Figs. 2-3; Para [0074] (Customers can enter in a search term and their location [201]. Products and services that are sold in the local area specified (and within the radius specified by the customer preferences) are found and displayed to the customer [202].); Para [0077]-[0078] (FIG. 3 is a screen display used in the system showing a list of vendors who are selling the selected goods in the local area [300].  The vendors carrying the goods are shown in the first column [303]. In one embodiment of the system the current price of the specified goods is displayed [305].  In addition, the availability of the goods is displayed [308]. Availability might include the number of units of the product in stock))
cause display of a map via the user interface, the map including at least one indication of a physical location for purchasing the product or service of an identified marketplace listing; (Zivin: Fig. 5; Para [0087] (FIG. 5 shows an embodiment of the system in which a shopping trip is integrated into a mapping or navigation system [500]. At the top of the display is the starting address and ending address [501] as well as the estimated distance and trip time. The 
receive a travel parameter based on user input via an instrumentality of the user interface, the travel parameter specifying of an amount of travel . . . a user is willing to travel to purchase the product or service of the identified marketplace listing; (Zivin: Claims 14 (receiving and storing customer information including customer's perceived time value of money, automobile make and model, time restraints, and default geographic location); Para [0035]-[0059] (Customers may specify how far they are willing to travel.) Figs. 1, 3-5; Para [0068]; the Examiner notes that the underlined portion of the limitation is merely intended use. )
determine an area of the map that corresponds to the amount of travel time the user is willing to travel based on the travel parameter and travel information obtained from at least one travel database; and (Zivin: Fig. 5; Para [0087] (FIG. 5 shows an embodiment of the system in which a shopping trip is integrated into a mapping or navigation system [500]. At the top of the display is the starting address and ending address [501] as well as the estimated distance and trip time. The customer's current location [502] is shown as well as the proposed travel route [503]. Along the route are the vendor locations [504] that the system recommends the user patronize.)); Claims 14 and 16); Para [0035]-[0059] (One embodiment of the system is a search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system uses the customer's default or current location which either is provided by the customer or determined by the device the customer is using and has been transmitted to the system. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms. The goods are included in the search results only if the goods are offered in the customer's local area. This is determined by searching each vendor in a specific radius. Customers may specify how far they are willing to travel. The vendor's radius is determined using the vendor's GPS coordinates, postal code, or address. Once identified as being within reasonable proximity to the customer, the vendors are checked to see if they provide 
cause combined display of the determined area that corresponds to the amount of travel time the user is willing to travel over the map via the user interface, the combined display indicating whether a travel time to the physical location is within the amount of time the user is willing to travel based on a displayed position of the at least one indication of the physical location relative to the determined area that corresponds to the amount of travel time the user is willing to travel.  (Zivin: Fig. 5; Para [0087] (FIG. 5 shows an embodiment of the system in which a shopping trip is integrated into a mapping or navigation system [500]. At the top of the display is the starting address and ending address [501] as well as the estimated distance and trip time. The customer's current location [502] is shown as well as the proposed travel route [503]. Along the route are the vendor locations [504] that the system recommends the user patronize.)); Claims 14 and 16; Para [0035]-[0059] (One embodiment of the system is a search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system uses the customer's default or current location which either is provided by the customer or determined by the device the customer is using and has been transmitted to the system. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms. The goods are included in the search results only if the goods are offered in the customer's local area. This is determined by searching each vendor in a specific radius. Customers may specify how far they are willing to travel. The vendor's radius is determined using the vendor's GPS coordinates, postal code, or address. Once identified as being within reasonable proximity to the customer, the vendors are checked to see if they provide the requested goods, if the goods are in stock (in the case of a product), or if the vendor has availability (in case of a service). Customers can view the goods and vendors that were identified by the system. Displayed is the price of the goods, with rebates, coupons or other cost savers subtracted from the base price. In addition, an estimated total cost is shown for each of the goods which factors in variables such as the cost of traveling to the vendor's location and time costs.))
supra, Zivin teaches receiving a travel parameter based on user input via an instrumentality of the user interface, the travel parameter specifying of an amount of travel a user is willing to travel to purchase the product or service of the identified marketplace listing (Zivin: Claims 14; Para [0035]-[0059]; Figs. 1, 3-5; Para [0068]). Additionally, Zivin teaches time constraints. (Zivin: Claims 14; Para [0035]-[0059]; Figs. 1, 3-5; Para [0068]).  
Zivin however does not explicitly disclose that the travel parameter specifies of an amount of travel time a user is willing to travel. Still, one of ordinary skill in the art would have recognized such features to be obvious, as they were well established at the time of invention.  
For example, Patro teaches 
. . . the travel parameter specifying of an amount of travel time a user is willing to travel . . . (Patro: Fig. 5; Para [0068] (With continuing reference to screenshot 500, local pickup and delivery settings may be inputted using Max Driving Time for local Pickup/Delivery 550 in Minutes 552)).
This known technique is applicable to the method of Zivin as they both share characteristics and capabilities, namely, they are directed to travel parameters. 
One of ordinary skill in the art would have recognized that applying the known technique of Patro would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Patro to the teachings of Zivin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such travel time features into similar methods.  Further, applying the travel time to the travel parameter and time constraint of Zivin would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow the opportunity to mutually schedule product availability with product delivery or pickup. (Patro: Para [0001-[0004]).

As per claim 2, Zivin/Patro teaches wherein the determined area that corresponds to the amount of travel time the user is willing to travel has an erratic shape based on the travel parameter and the information obtained from the at least one travel database. (Zivin: Fig. 5; Para [0087] (FIG. 5 shows an embodiment of the system in which a shopping trip is integrated into a mapping or navigation system [500]. At the top of the display is the starting address and ending address [501] as well as the estimated Patro: Fig. 5; Para [0068] (With continuing reference to screenshot 500, local pickup and delivery settings may be inputted using Max Driving Time for local Pickup/Delivery 550 in Minutes 552)).
sbmc
As per claim 3, Zivin/Patro teaches wherein the determined area that corresponds to the amount of travel time the user is willing to travel has a non-circular shape based on the travel parameter and the information obtained from the at least one travel database.  (Zivin: Fig. 5; Para [0087] (FIG. 5 shows an embodiment of the system in which a shopping trip is integrated into a mapping or navigation system [500]. At the top of the display is the starting address and ending address [501] as well as the estimated distance and trip time. The customer's current location [502] is shown as well as the proposed travel route [503].)); Claims 14 and 16; Para [0035]-[0059]); Patro: Fig. 5; Para [0068] (With continuing reference to screenshot 500, local pickup and delivery settings may be inputted using Max Driving Time for local Pickup/Delivery 550 in Minutes 552)).sbmc

As per claim 5, Zivin/Patro teaches wherein the web server is further configured to receive a travel parameter selection via the user interface to select a different travel parameter to associate with the instrumentality of the user interface.  (Zivin: Figs. 1-4; Para [0035]-[0037] (the system is a search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms.); Para [0074] (FIG. 2 is an illustration of a screen display of the system that allows customers to search for particular goods [200]. Customers can enter in a search term and their location [201].); Para [0081] (Customers can also specify if they are willing to travel farther [312] than originally specified. Choosing this option may allow the system to find additional vendors carrying the goods.); Claim 14 (receiving and storing customer information including customer's perceived time value of money, automobile make and model, time restraints, and default geographic location))

As per claim 6, Zivin/Patro teaches wherein the different travel parameter is indicative of a travel cost the user is willing to accept to travel to purchase the product or service of the identified marketplace listing.  (Zivin: Figs. 1-5; Para [0035]-[0037] (the system is a search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms.); Para [0068] (Customers also specify how far they are willing to drive and walk [102] during a shopping trip.); (Para [0081] (Customers can also specify if they are willing to travel farther [312] than originally specified. Choosing this option may allow the system to find additional vendors carrying the goods.); Claim 14; Para [0028] (As the customer travels in his or her automobile, the prices for eye exams at far away locations can change, showing in real-time how distance affects the total price of an eye exam.); Para [0072] (Customers are also asked to specify what kinds of automobiles they drive [107] if any. This will be used to determine how much fuel they consume per mile. If an automobile consumes a large quantity of fuel, then the system will give higher priority to vendors in close proximity to the customer's origin.); Para [0009]-[0015])

As per claim 7, Zivin/Patro teaches wherein the different travel parameter is indicative of a fuel cost the user is willing to accept to travel to purchase the product or service of the identified marketplace listing.  (Zivin: Figs. 1-5; Para [0035]-[0037] (the system is a search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms.); Para [0068] (Customers also specify how far they are willing to drive and walk [102] during a shopping trip.); (Para [0081] (Customers can also specify if they are willing to travel farther [312] than originally specified. Choosing this option may allow the system to find additional vendors carrying the goods.); Claim 14; Para [0028] (As the customer travels in his or her automobile, the prices for eye exams at far away locations can change, showing in real-time 

As per claim 8, Zivin/Patro teaches wherein the web service is further configured to filter the identified marketplace listings to include on the map indications of physical locations for purchasing the product that are within the determined area.  (Zivin: Fig. 5; Para [0087] (FIG. 5 shows an embodiment of the system in which a shopping trip is integrated into a mapping or navigation system [500]. At the top of the display is the starting address and ending address [501] as well as the estimated distance and trip time. The customer's current location [502] is shown as well as the proposed travel route [503]. Along the route are the vendor locations [504] that the system recommends the user patronize.)); Claims 14 and 16); Para [0035]-[0059] (One embodiment of the system is a search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system uses the customer's default or current location which either is provided by the customer or determined by the device the customer is using and has been transmitted to the system. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms. The goods are included in the search results only if the goods are offered in the customer's local area. This is determined by searching each vendor in a specific radius. Customers may specify how far they are willing to travel. The vendor's radius is determined using the vendor's GPS coordinates, postal code, or address. Once identified as being within reasonable proximity to the customer, the vendors are checked to see if they provide the requested goods, if the goods are in stock (in the case of a product), or if the vendor has availability (in case of a service))

As per claim 9, Zivin/Patro teaches wherein the web service is further configured to filter the identified marketplace listings so that indications of physical locations for purchasing the product that are outside the determined area are not included on the map.  (Zivin: Fig. 5; Para [0087] (FIG. 5 shows an 

As per claim 10, Zivin/Patro teaches wherein the web service is further configured to determine a current location of the user and the determined area is further determined based on the current location.  (Zivin: Para [0035]-[0059] (The system uses the customer's default or current location which either is provided by the customer or determined by the device the customer is using and has been transmitted to the system. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms. The goods are included in the search results only if the goods are offered in the customer's local area. This is determined by searching each vendor in a specific radius. Customers may specify how far they are willing to travel. The vendor's radius is determined using the vendor's GPS coordinates, postal code, or address. Once identified as being within reasonable proximity to the customer, the 

As per claim 11, Zivin/Patro teaches wherein the web service is further configured to determine a current location of the user and the map is based on the current location and the physical location for purchasing the product or service of the identified marketplace listing.  (Zivin: Para [0035]-[0059] (The system uses the customer's default or current location which either is provided by the customer or determined by the device the customer is using and has been transmitted to the system. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms. The goods are included in the search results only if the goods are offered in the customer's local area. This is determined by searching each vendor in a specific radius. Customers may specify how far they are willing to travel. The vendor's radius is determined using the vendor's GPS coordinates, postal code, or address. Once identified as being within reasonable proximity to the customer, the vendors are checked to see if they provide the requested goods, if the goods are in stock (in the case of a product), or if the vendor has availability (in case of a service)); Fig. 5; Para [0087] (FIG. 5 shows an embodiment of the system in which a shopping trip is integrated into a mapping or navigation system [500]. At the top of the display is the starting address and ending address [501] as well as the estimated distance and trip time. The customer's current location [502] is shown as well as the proposed travel route [503]. Along the route are the vendor locations [504] that the system recommends the user patronize.))

As per claims 12-15, these claims are substantially similar to the limitations of claim 1 and are therefore rejected in the same manner as this claim, as set forth above.

As per claim 16, this claim is substantially similar to claim 3 and is therefore rejected in the same manner as this claim, as set forth above.

As per claim 17, Zivin/Patro teaches wherein a value of the travel parameter is based on user input received via an instrumentality of the user interface. (Zivin: Figs. 1-5; (Zivin: Claims 14 (receiving and storing customer information including customer's perceived time value of money, automobile make and model, time restraints, and default geographic location); Fig. 1; Para [0068]); Para [0035]-[0037]; Para [0074]; Para [0081]))

As per claim 21, Zivin/Patro teaches wherein the determined area that corresponds to the amount of travel time the user is willing to travel is displayed as a visible indication overlaying the map. (Zivin: Fig. 5; Para [0087] (FIG. 5 shows an embodiment of the system in which a shopping trip is integrated into a mapping or navigation system [500]. At the top of the display is the starting address and ending address [501] as well as the estimated distance and trip time. The customer's current location [502] is shown as well as the proposed travel route [503]. Along the route are the vendor locations [504] that the system recommends the user patronize.)); Claims 14 and 16; ; Para [0035]-[0059] (One embodiment of the system is a search engine interface whereby customers can look up goods by name, description, category, vendor, location or other criteria. The system uses the customer's default or current location which either is provided by the customer or determined by the device the customer is using and has been transmitted to the system. The system then references its database of goods and returns the relevant matches for products and services based on commonly used Boolean and natural language search algorithms. The goods are included in the search results only if the goods are offered in the customer's local area. This is determined by searching each vendor in a specific radius. Customers may specify how far they are willing to travel. The vendor's radius is determined using the vendor's GPS coordinates, postal code, or address. Once identified as being within reasonable proximity to the customer, the vendors are checked to see if they provide the requested goods, if the goods are in stock (in the case of a product), or if the vendor has availability (in case of a service). Customers can view the goods and vendors that were identified by the system. Displayed is the price of the goods, with rebates, Patro: Fig. 5; Para [0068] (With continuing reference to screenshot 500, local pickup and delivery settings may be inputted using Max Driving Time for local Pickup/Delivery 550 in Minutes 552)).

As per claims 22-24, these claims contain limitations that are substantially similar to claims 1, 5, and 6, respectively, and are therefore rejected in the same manner as these claims, as set forth above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zivin/Patro in view of Raffel (US PGP 2009/0293019).
As per claim 4, Zivin/Patro teaches the invention of claim 1 as set forth above. Additionally, Zivin/Patro teaches wherein the instrumentality of the user interface . . . configured such that user input . . . a value of the travel parameter and user input . . . the value of the travel parameter . . . (Zivin: Figs. 1-5; (Zivin: Claims 14 (receiving and storing customer information including customer's perceived time value of money, automobile make and model, time restraints, and default geographic location); Fig. 1; Para [0068]); Para [0035]-[0037]; Para [0074]; Para [0081])). 
Zivin, however, does not explicitly disclose that the instrumentality of the user interface and user input is a slider. Still, one of ordinary skill in the art would have recognized such features to be obvious, as they were well established at the time of invention.  
For example, Raffel teaches wherein the instrumentality of the user interface is a slider configured such that user input to slide the slider in a first direction increases a value of the travel parameter and user input to slide the slider in a second direction decreases the value of the travel parameter, the second direction being opposite the first direction.  (Raffle: Fig. 3 (303; “close as possible”; “far away as possible”); Para [0029]-[0032] (disclosing sliders)) 
These known techniques are applicable to the system of Zivin/Patro as they share characteristics and capabilities, namely, they are directed to receiving parameter user input.   
Raffel would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Raffel to the combined teachings of Zivin/Patro would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such slider features into similar systems.  Further, applying the a slider configured such that user input to slide the slider in a first direction increases a value of the travel parameter and user input to slide the slider in a second direction decreases the value of the travel parameter, the second direction being opposite the first direction to the instrumentality of the user interface and user input of Zivin/Patro would have been recognized by those of ordinary skill in the art as resulting in an improved system that would tailor interfaces for searching and decision making processes to the needs of a particular use (Raffel: Para [0003]-[0005]).  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625